internal_revenue_service date number release date cc ita tl-n-2486-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel phoenix attn john w duncan cc lm nr phx from associate chief_counsel cc ita subject graphic and package design costs disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a x y product a product b product c product d tax_year dollar_figurea issue whether this case is an appropriate vehicle for establishing that package and graphic design costs are capital expenditures conclusion the service believes that package and graphic design costs are capital expenditures and that this case is an appropriate litigation vehicle facts a manufactures numerous consumer products primarily but not exclusively in the area of x and y some of a’s more recognizable brands include product a product b product c and product d on its tax_year return a deducted dollar_figurea as package design costs a provided a breakdown of this amount for each product for which it incurred package or graphic design costs a described these costs as follows the package design costs represent the non-capital costs incurred during tax_year to create modify or otherwise change the graphic design and or package design of a’s products accordingly the criterion used to determine whether a non-capital expenditure should be categorized as a package design cost is whether such an expenditure creates or modifies the graphic design and or package design of a product examples of package design costs include but are not limited to art costs graphics design costs bottle reformulation costs and label development costs for this purpose the term graphic design refers to the combination of information styles of print pictures drawings shapes patterns colors spacing and the like that make up an overall visual display of a product the term package design refers to the design of the physical construction of the package the service has stated the following about package designs a package design is developed when a product is first introduced and although it may be modified occasionally it is not usually changed on a regularly recurring basis further the package design remains valuable for many years as the producer tries to establish both an enticing and uniquely recognizable package sara lee corporation gcm i-135-85 date law sec_1_162-20 provides that expenditures_for institutional or goodwill_advertising which keeps the taxpayer’s name before the public are generally deductible as ordinary and necessary business_expenses provided the expenditures are related to the patronage the taxpayer might reasonably expect in the future in revrul_89_23 1989_1_cb_85 package design costs defined as the cost of materials labor and overhead associated with the design including all design exploration and study refinement of the basic design selected testing and preparation of the final master comprehensive design must be capitalized capitalization under sec_263 is required because package designs generally have useful lives greater than one year furthermore the revenue_ruling specifically provides that advertising expenditures are distinguishable from package design costs and are currently deductible either because they are of a recurring nature or because their benefit does not extend beyond the tax_year in revrul_92_80 1992_2_cb_57 the service sought to clarify that 503_us_79 does not affect the treatment of advertising costs under sec_162 service position is that advertising costs are generally deductible even though advertising may have some future effect on business activities as in the case of institutional or goodwill_advertising advertising costs would rarely have to be capitalized and then only in the unusual circumstance where advertising is directed specifically towards obtaining future_benefits significantly beyond those traditionally associated with ordinary product advertising revproc_98_39 1998_1_cb_1320 modifying revproc_97_35 1997_2_cb_448 sets forth three alternative methods of capitalizing package design costs the revenue_procedure does not apply to the costs of a package design that is an amortizable intangible under sec_197 discussion further litigation of this issue requires careful consideration of the service’s loss in the only other case litigated rjr nabisco inc v commissioner tcmemo_1998_252 in that case the tax_court noted that the commissioner’s expert witness conceded that cigarette package graphic designs qualify as advertising under the accepted textbook definition of advertising and further that the commissioner did not dispute that graphic designs fit the textbook definition of advertising the court held that the costs were advertising expenditures from there the court concluded that the advertising expenditures were ordinary business_expenses further supporting the court’s conclusion was its assertion that the service had conceded the deductibility of advertising costs in revrul_92_80 supra the rjr nabisco action in decision recommends nonacquiescence and states that revrul_92_80 should not be read as a concession that package design costs are advertising and therefore deductible in revrul_89_23 supra the service concluded that package design costs are capital expenditures and that package designs have an indeterminate useful_life advertising costs are distinguishable from package design costs and are deductible either because they are of a recurring nature or because their benefit does not extend beyond the tax_year case development hazards and other considerations heather maloy by clifford m harbourt senior technician reviewer branch income_tax accounting
